                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PAUL O. MOORE,                                  §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §    Civil Action No. 3:17-CV-1449-N-BH
                                                §
AVIS BUDGET CAR RENTAL, LLC,                    §
                                                §
               Defendant.                       §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The Defendant’s Motion for Final Summary Judgment, filed May 31, 2018 (doc. 14), is

GRANTED. By separate judgment, the plaintiff’s suit will be DISMISSED with prejudice.



       SIGNED this 17th day of December, 2018.




                                             UNITED STATES DISTRICT JUDGE
